DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This office action is in response to the application filed on May, 24, 2022, in which claims 1-25 are canceled and claims 26-45 are presented for examination.

Information Disclosure Statement
The information disclosure statement filed on May 24, 2022 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file. The information referred to therein has been considered as to the merits.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10,599,684. Although the claims at issue are not identical, they are not patentably distinct from each other because claims claims 1-20 of the US Patent, except for determining relationship information among the data pieces, the relationship information comprising a degree of correlation between two or more data pieces. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined a trigger condition assigned to a registered display, since pushing presented data visualizations would have been explicitly in order to allow a specific data model to represent a higher level of abstraction of the data in the databases, so that performance of the specific data model can be optimized by producing special implementations of databases with enhanced performance for the specific data model. Note, such deviation would not interfere with the functionality of the claims that are already patented, and would achieve the same result.
Please, see the comparison table below:
Application
Patent
26. A data processing system, comprising:
a receiver operable to collect a plurality of data pieces from one or more data sources;
a fingerprinting device operable to produce a fingerprint that maps to one or more tags, wherein each of one or more tags is related to a data piece of the plurality of data pieces; and
a data transmitter operable to communicate a data glob to one or more big-data databases for storage, wherein the data glob comprises one or more data pieces of the plurality of data pieces and the fingerprint, and wherein the data glob is modifiable and searchable.

1. A non-transitory computer-readable medium storing computer-readable instructions, the instructions, when executed by a processor of a terminal device, produce a data processing system, comprising:
a collector operable to collect data pieces from one or more data sources;
an analyzer operable to determine relationship information among the data pieces, the relationship information comprising a degree of correlation between two or more data pieces;
a fingerprinting system operable to produce a fingerprint, wherein the fingerprint comprises a list of fields mapped to one or more tags related to a data piece of the collected data pieces; and
a data relationships storage platform operable to decentralize a storage of the analyzed data pieces by distributing a data glob to one or more big-data databases for storage, the data glob comprising one or more of the data pieces, one or more fingerprints and the relationship information, wherein the distributed data glob is modifiable and searchable.




Application
Patent
27. The data processing system of claim 26, wherein the data transmitter is operable to use one or more data services to manage the communication of the data globs to the big-data databases.
28. The data processing system of claim 26, wherein the receiver is operable to de- normalize the data pieces.

29. The data processing system of claim 26, wherein an analyzer is operable to track the number of data pieces received and the number of data globs created.

30. The data processing system of claim 26, wherein an analyzer is operable to add the one or more tags to the data pieces, wherein the tags are searchable in the big- data databases.

31. The data processing system of claim 26, wherein each data piece represents a message with one or more of the following fields: source, sender, timestamp, subject, intended recipients, actual recipients and metadata. 

32. The data processing system of claim 26, wherein each data piece is associated with one or more profiles, where each profile may be a sender, a recipient and/or an observer.

33. The data processing system of claim 26, wherein the data processing system is programmed to identify related source-profiles in order to determine a single profile for each unique person.

34. The data processing system of claim 26, wherein an analyzer is operable to use an intensity algorithm to determine a degree of correlation among the data pieces.
2. The data processing system of claim 1, wherein the analyzer is operable to use an intensity algorithm to determine the degree of correlation among the data pieces.
3. The data processing system of claim 1, wherein the data relationships storage platform is operable to use one or more data services to manage the communication of the data globs to the big-data databases.
4. The data processing system of claim 1, wherein the collector is operable to de-normalize the data pieces.
5. The data processing system of claim 1, wherein the analyzer is operable to track the number of data pieces received and the number of data globs created.
6. The data processing system of claim 1, wherein the analyzer is operable to add one or more tags to the data pieces, wherein the tags are searchable in the big-data databases.
7. The data processing system of claim 1, wherein each data piece represents a message with one or more of the following fields: source, sender, timestamp, subject, intended recipients, actual recipients and metadata.
8. The data processing system of claim 1, wherein each data piece is associated with one or more profiles, where each profile is one of a sender, a recipient and an observer.
9. The data processing system of claim 1, wherein the data processing system is programmed to identify related source-profiles in order to determine a single profile for each unique person.




Application
Patent
35. A data relationships storage platform, comprising:
a fingerprinting device operable to produce a fingerprint, wherein the fingerprint maps to one or more tags, and wherein each of one or more tags is related to one or more of a plurality of data pieces from one or more data sources; and
a big-data database communicatively coupled to a data processing system that is communicatively coupled to the one or more data sources, wherein: the big-data database stores one or more data globs received from the data processing system, the one or more data globs comprise the plurality of data pieces from the one or more data sources, the one or more data globs comprise the fingerprint, and the one or more data globs are modifiable and searchable within the big data database.
10. A data relationships storage platform, comprising:
a fingerprinting system operable to produce a fingerprint, wherein the fingerprint comprises a list of fields mapped to one or more tags related to a data piece of the collected data pieces; and
a big-data database communicatively coupled to a data processing system that is communicatively coupled to one or more data sources, wherein the big-data database decentralizes a storage of one or more data globs received from the data processing system, wherein the data globs comprise data pieces from the one or more data sources, one or more fingerprints and relationship information, the relationship information correlating how two or more of the data pieces relate to each other, wherein the relationship information is generated by the data processing system, and wherein the one or more stored data globs are modifiable and searchable.



Application
Patent
36. The data relationships storage platform of claim 35, wherein the big-data database tags the data globs when the big-data database stores the data globs such that the data globs are searchable and comparable.

37. The data relationships storage platform of claim 35, wherein the big-data database is operable to be searched by a user, where the search is based on one or more of the following: content of data pieces in data globs, tags, and relationships.

38. The data relationships storage platform of claim 35, wherein the big-data database uses the fingerprinting device to ensure that duplicate copies of the same data piece are not stored in the big-data databases.

39. The data relationships storage platform of claim 35, wherein the big-data database includes one or more of the following big data tools: Hadoop, Hbase or Elastic Search.
40. The data relationships storage platform of claim 35, wherein the big-data database communicates with one or more of the following: a query and analysis module; a big data analytics module; and/or one or more custom applications that allow users to interface with the big-data database.

41. The data relationships storage platform of claim 35, wherein relationship information comprises one or more editable tags, each tag is designated as being visible to a single user, visible to several users, or visible throughout a domain.

42. The data relationships storage platform of claim 35, wherein the big-data database organizes stored data globs by row keys.

43. The data relationships storage platform of claim 35, wherein the big-data database analyzes the data globs to determine one or more sentiment scores.

44. The data relationships storage platform of claim 35, wherein the collected data pieces are de-duplicated according to a level of similarity the collected data pieces have with stored information associated with data globs in the big-data database.

45. The data relationships storage platform of claim 35, wherein the big-data database keys, indexes and sorts the data globs when the big-data database stores the data globs.
11. The data relationships storage platform of claim 10, wherein the big-data database keys, indexes and sorts the data globs when the big-data database stores the data globs.
12. The data relationships storage platform of claim 10, wherein the big-data database tags the data globs when the data globs are stored, and wherein the big-data database is operable to search and compare the stored data globs.
13. The data relationships storage platform of claim 10, wherein the big-data database is operable to be searched by a user, where the search is based on one or more of the following: content of data pieces in data globs, tags, and relationships.
14. The data relationships storage platform of claim 10, wherein the big-data database uses the fingerprinting system to ensure that duplicate copies of the same data piece are not stored in the big-data databases.
15. The data relationships storage platform of claim 10, wherein the big-data database includes one or more of the following big data tools: Hadoop, Hbase or Elastic Search.
16. The data relationships storage platform of claim 10, wherein the big-data database communicates with one or more of the following: a query and analysis module; a big data analytics module; and/or one or more custom applications that allow users to interface with the big-data database.
17. The data relationships storage platform of claim 10, wherein the relationship information comprises one or more editable tags, each tag is designated as being visible to a single user, visible to several users, or visible throughout a domain.
18. The data relationships storage platform of claim 10, wherein the big-data database organizes stored data globs by row keys.
19. The data relationships storage platform of claim 10, wherein the big-data database analyzes the data globs to determine one or more sentiment scores.
20. The data relationships storage platform of claim 10, wherein analyzing the collected data pieces includes de-duplicating collected data pieces according to a level of similarity the collected data pieces have with stored information associated with data globs in the big-data database.


The dependent claims 2-10, 12-15 and 17-20 are distinct from the patented claims 2-19, 21-25 and 27-30. Therefore, the dependent claims 2-10, 12-15 and 17-20 are rejected for incorporating the deficiency of their respective base claims by dependency.

Claims 26-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No.11,328,003. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 26-45 of the instant application substantially recite all the limitations of claims 1-19 of the US Patent, except for de-duplicate the collected data pieces according to a level of similarity the collected data pieces have with stored information associated with one or more data globs; and determine relationship information among the data pieces, the relationship information comprising one or more correlations that indicate how two or more data pieces relate to each other. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined a trigger condition assigned to a registered display, since pushing presented data visualizations would have been explicitly in order to allow a specific data model to represent a higher level of abstraction of the data in the databases, so that performance of the specific data model can be optimized by producing special implementations of databases with enhanced performance for the specific data model. Note, such deviation would not interfere with the functionality of the claims that are already patented, and would achieve the same result.



Please, see the comparison table below:
Application
Patent
26. A data processing system, comprising:
a receiver operable to collect a plurality of data pieces from one or more data sources;
a fingerprinting device operable to produce a fingerprint that maps to one or more tags, wherein each of one or more tags is related to a data piece of the plurality of data pieces; and
a data transmitter operable to communicate a data glob to one or more big-data databases for storage, wherein the data glob comprises one or more data pieces of the plurality of data pieces and the fingerprint, and wherein the data glob is modifiable and searchable.

1. A data processing system, comprising: a processor; and a non-transitory computer readable medium with instructions stored thereon, wherein an execution of the instructions by the processor is operable to cause the data processing system to:
collect data pieces from one or more data sources;
de-duplicate the collected data pieces according to a level of similarity the collected data pieces have with stored information associated with one or more data globs;
determine relationship information among the data pieces, the relationship information comprising one or more correlations that indicate how two or more data pieces relate to each other;
produce a fingerprint, wherein the fingerprint comprises a list of fields mapped to one or more tags, and wherein each of one or more tags is related to a data piece of the collected data pieces; and
communicate the one or more data globs to one or more big-data databases for storage, wherein the data glob comprises one or more of the data pieces, the fingerprint and the relationship information, and wherein the data glob is modifiable and searchable.



Application
Patent
27. The data processing system of claim 26, wherein the data transmitter is operable to use one or more data services to manage the communication of the data globs to the big-data databases.
28. The data processing system of claim 26, wherein the receiver is operable to de- normalize the data pieces.

29. The data processing system of claim 26, wherein an analyzer is operable to track the number of data pieces received and the number of data globs created.

30. The data processing system of claim 26, wherein an analyzer is operable to add the one or more tags to the data pieces, wherein the tags are searchable in the big- data databases.

31. The data processing system of claim 26, wherein each data piece represents a message with one or more of the following fields: source, sender, timestamp, subject, intended recipients, actual recipients and metadata. 

32. The data processing system of claim 26, wherein each data piece is associated with one or more profiles, where each profile may be a sender, a recipient and/or an observer.

33. The data processing system of claim 26, wherein the data processing system is programmed to identify related source-profiles in order to determine a single profile for each unique person.

34. The data processing system of claim 26, wherein an analyzer is operable to use an intensity algorithm to determine a degree of correlation among the data pieces.
2. The data processing system of claim 1, wherein the analyzer is operable to use an intensity algorithm to determine the degree of correlation among the data pieces.
3. The data processing system of claim 1, wherein the data relationships storage platform is operable to use one or more data services to manage the communication of the data globs to the big-data databases.
4. The data processing system of claim 1, wherein the collector is operable to de-normalize the data pieces.
5. The data processing system of claim 1, wherein the analyzer is operable to track the number of data pieces received and the number of data globs created.
6. The data processing system of claim 1, wherein the analyzer is operable to add one or more tags to the data pieces, wherein the tags are searchable in the big-data databases.
7. The data processing system of claim 1, wherein each data piece represents a message with one or more of the following fields: source, sender, timestamp, subject, intended recipients, actual recipients and metadata.
8. The data processing system of claim 1, wherein each data piece is associated with one or more profiles, where each profile is one of a sender, a recipient and an observer.
9. The data processing system of claim 1, wherein the data processing system is programmed to identify related source-profiles in order to determine a single profile for each unique person.




Application
Patent
35. A data relationships storage platform, comprising:
a fingerprinting device operable to produce a fingerprint, wherein the fingerprint maps to one or more tags, and wherein each of one or more tags is related to one or more of a plurality of data pieces from one or more data sources; and
a big-data database communicatively coupled to a data processing system that is communicatively coupled to the one or more data sources, wherein: the big-data database stores one or more data globs received from the data processing system, the one or more data globs comprise the plurality of data pieces from the one or more data sources, the one or more data globs comprise the fingerprint, and the one or more data globs are modifiable and searchable within the big data database.
10. A data relationships storage platform, comprising:
a fingerprinting system operable to produce a fingerprint, wherein the fingerprint maps to one or more tags, and wherein each of one or more tags is related to one or more of a plurality of data pieces from one or more data sources; and
a big-data database communicatively coupled to a data processing system that is communicatively coupled to the one or more data sources to collect data pieces from one or more data sources and de-duplicate collected data pieces according to a level of similarity the collected data pieces have with stored information associated with one or more data globs, wherein: the big-data database stores the one or more data globs collected from the data processing system, the one or more data globs comprise the plurality of data pieces from the one or more data sources, the data processing system is operable to generate relationship information among the data pieces from the one or more data sources, the relationship information comprising one or more correlations that indicates how two or more data pieces relate to each other, the one or more data globs comprise the relationship information and the fingerprint, and the one or more data globs are modifiable and searchable within the big-data database.



Application
Patent
36. The data relationships storage platform of claim 35, wherein the big-data database tags the data globs when the big-data database stores the data globs such that the data globs are searchable and comparable.

37. The data relationships storage platform of claim 35, wherein the big-data database is operable to be searched by a user, where the search is based on one or more of the following: content of data pieces in data globs, tags, and relationships.

38. The data relationships storage platform of claim 35, wherein the big-data database uses the fingerprinting device to ensure that duplicate copies of the same data piece are not stored in the big-data databases.

39. The data relationships storage platform of claim 35, wherein the big-data database includes one or more of the following big data tools: Hadoop, Hbase or Elastic Search.
40. The data relationships storage platform of claim 35, wherein the big-data database communicates with one or more of the following: a query and analysis module; a big data analytics module; and/or one or more custom applications that allow users to interface with the big-data database.

41. The data relationships storage platform of claim 35, wherein relationship information comprises one or more editable tags, each tag is designated as being visible to a single user, visible to several users, or visible throughout a domain.

42. The data relationships storage platform of claim 35, wherein the big-data database organizes stored data globs by row keys.

43. The data relationships storage platform of claim 35, wherein the big-data database analyzes the data globs to determine one or more sentiment scores.

44. The data relationships storage platform of claim 35, wherein the collected data pieces are de-duplicated according to a level of similarity the collected data pieces have with stored information associated with data globs in the big-data database.

45. The data relationships storage platform of claim 35, wherein the big-data database keys, indexes and sorts the data globs when the big-data database stores the data globs.
11. The data relationships storage platform of claim 10, wherein the big-data database tags the data globs when the big-data database stores the data globs such that the data globs are searchable and comparable.
12. The data relationships storage platform of claim 10, wherein the big-data database is operable to allow a search by a user, wherein the search is based on one or more of the following: content of data pieces in data globs, tags, and relationships.
13. The data relationships storage platform of claim 8, wherein the big-data database uses the fingerprinting system to ensure that duplicates of a data piece are not stored in the big-data databases.
14. The data relationships storage platform of claim 10, wherein the big-data database includes one or more of the following big data tools: Hadoop, Hbase or Elastic Search.
15. The data relationships storage platform of claim 10, wherein the big-data database communicates with one or more of the following: a query and analysis module; big data analytics module; and/or one or more custom applications that allow users to interface with the big-data database.
16. The data relationships storage platform of claim 10 wherein the relationship information comprises one or more editable tags, each tag is designated as being visible to a single user, visible to several users, or visible throughout a domain.
17. The data relationships storage platform of claim 10 wherein the big-data database organizes stored data globs by row keys.
18. The data relationships storage platform of claim 10 wherein the big-data database analyzes the data globs to determine one or more sentiment scores.
19. The data relationships storage platform of claim 10 wherein the big-data database keys, indexes and sorts the data globs when the big-data database stores the data globs.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01. The omitted steps are:
“de-duplicate the collected data pieces according to a level of similarity the collected data pieces have with stored information associated with one or more data globs“; and “an analyzer operable to determine relationship information among the data pieces, the relationship information comprising a degree of correlation between two or more data pieces” in claim 26; and
“the data processing system is operable to generate relationship information among the data pieces from the one or more data sources, the relationship information comprising one or more correlations that indicates how two or more data pieces relate to each other” in claim 35.
Claims 27-34 and 36-45 are also rejected for incorporating the deficiency of their respective base claims by dependency.
Applicant is advised to amend the claims to resolve the 35 USC 112 rejection set forth above.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 26 and 35 recite “the fingerprinting system operable to produce a fingerprint”. However, according to the original disclosure, [0117], “the fingerprinting system may be used to identify records which have already been stored and make calculated determinations as to whether a new record should created”. There is nowhere in the original disclosure that the fingerprinting system produce a fingerprint. Such claimed feature is not supported by the original disclosure. However, fingerprinting system is known in the computer technology that uses digital imaging technology to obtain, store, and analyze fingerprint data. Applicant is advised to amend the specification or cancel such limitation from the claims. Applicant is reminded that no new matter should be added to the specification.
Claims 27-34 and 36-45 are rejected for incorporating the error of their respective based claims by dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 26-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carter et al, (hereinafter “Carter”) US 2011/0040805 in view of Kaminski Jr. (hereinafter “Kaminski”) US 7,774,385.
As to claim 26, Carter discloses a data processing system, comprising:
a receiver operable to collect a plurality of data pieces from one or more data sources (see [0024] and [0039], collecting data from a plurality of disparate sources); and
a data transmitter operable to communicate a data glob to one or more big-data databases for storage, wherein the data glob comprises one or more data pieces of the plurality of data pieces and the fingerprint, and wherein the data glob is modifiable and searchable (see [0025]. [0026] and [0040], query the data using predefined searches and matching portions of the data and load the elements into a plurality of database.
However, Carter does not explicitly discloses the claimed “fingerprinting device operable to produce a fingerprint that maps to one or more tags, wherein each of one or more tags is related to a data piece of the plurality of data pieces”.
 On the other hand, Kaminski discloses the claimed “fingerprinting device operable to produce a fingerprint that maps to one or more tags, wherein each of one or more tags is related to a data piece of the plurality of data pieces” (see col.6, lines 25-67, generating a fingerprint associated with the audio content, and the fingerprint is configured to compare to one or more stored fingerprints to detect substantially similar audio content).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Carter to produce a fingerprint that maps to one or more tags, wherein each of one or more tags is related to a data piece of the plurality of data pieces so that content data can be located and identified easily.

As to claim 27, the combination of Carter and Kaminski discloses the invention as claimed. In addition, Carter discloses the data processing system of claim 26, wherein the data transmitter is operable to use one or more data services to manage the communication of the data globs to the big-data databases (see [0022] and [0025]).

As to claim 28, the combination of Carter and Kaminski discloses the invention as claimed. In addition, Carter discloses the data processing system of claim 26, wherein the receiver is operable to de- normalize the data pieces (see [0022] and [0025]-[0027]).

As to claim 29, the combination of Carter and Kaminski discloses the invention as claimed. In addition, Carter discloses the data processing system of claim 26, wherein an analyzer is operable to track the number of data pieces received and the number of data globs created (see [0064]).

As to claim 30, the combination of Carter and Kaminski discloses the invention as claimed. In addition, Carter discloses the data processing system of claim 26, wherein an analyzer is operable to add the one or more tags to the data pieces, wherein the tags are searchable in the big- data databases (see [0065]-[0066]).

As to claim 31, the combination of Carter and Kaminski discloses the invention as claimed. In addition, Carter discloses the data processing system of claim 26, wherein each data piece represents a message with one or more of the following fields: source, sender, timestamp, subject, intended recipients, actual recipients and metadata (see [0024]-[0034]).

As to claim 32, the combination of Carter and Kaminski discloses the invention as claimed. In addition, Carter discloses the data processing system of claim 26, wherein each data piece is associated with one or more profiles, where each profile may be a sender, a recipient and/or an observer (see [0024]-[0034]).

As to claim 33, the combination of Carter and Kaminski discloses the invention as claimed. In addition, Carter discloses the data processing system of claim 26, wherein the data processing system is programmed to identify related source-profiles in order to determine a single profile for each unique person (see [0024]-[0034]).

As to claim 34, the combination of Carter and Kaminski discloses the invention as claimed. In addition, Carter discloses the data processing system of claim 26, wherein an analyzer is operable to use an intensity algorithm to determine a degree of correlation among the data pieces (see [0055]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20120124368 (involved in storing seed files in a network operator-controlled device. The seed files are sent from the network operator controlled device to an end user-controlled device. The seed files are encrypted or packaged in the end user-controlled device, where the encryption process is authorized or controlled from another end user-controlled device. The latter end user controlled-device receives authorization from the network operator-controlled device. The seed files are sent from the network operator-controlled device through a secure socket layer or an encrypted file transport.).

US 9,123,006 (involved in data is collected from a variety of disparate sources and from a variety of disparate network locations. The data is then filtered and normalized. Next, relationships between elements in the data are established and correlations are created between the elements. The elements are then tagged and integrated with other data of a distributed knowledge store to create customized business intelligence reports and customized data visualizations)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        November 19, 2022